Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 12/28/2021. 
The following is the status of claims: 
Claims 1, 10, 17 and 19 have been amended. 
Thus, claims 1-20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 12/28/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 10, and 17, the claimed features in
independent claim 1 (and substantially similar independent claim 10 and claim 17):


“a method for indexing a plurality of records based upon a
similarity of the records along a plurality of dimensions, the method comprising:

for each of the plurality of records, constructing one or more blocking keys, wherein a

from attributes of a respective record;

for the respective blocking key, determining a locality sensitive hash based upon the
string representation of the respective blocking key; 

indexing the respective record based upon the locality sensitive hash; 

and
training a machine-learned classification model utilizing a batch of records that have been
identified, based on the indexing, to be similar along at least one dimension”;



in conjunction with other elements of the independent claims are not suggested,
anticipated or found to be obvious over the prior art made of record. The dependent
claims, being definite, further limiting, and fully enabled by the specification are also
allowed.

The closest prior art:
Budzienski et al., US Pub. No. 2015/0169774, teaches methods and Systems ("Abound") transforms data normalization support request and candidate criteria inputs via Abound components into criteria matching candidate indication outputs. An apparatus for sourcing active and passive jobseekers through jobseeker social media data, comprising a memory and a processor that issues instructions to: extract jobseeker data from a plurality of social media sources. That includes instructions to obtain jobseeker data from at least one of: various social

user profiles to source available jobseekers;

Gschwind et al. US Pub. No. 2020/0409922, teaches a method and a related system for
record linkage of an incoming record to a reference data set may be provided. The method comprises providing a reference data set comprising a plurality of records, each record
comprising a plurality of attributes. The method comprises further assigning each of the plurality of records an initial surrogate identifier value, assigning a plurality of block identifiers to each of the records by applying a locality sensitive hashing function to a predefined attribute of the
records, resulting in the plurality of the block identifiers, and determining a final surrogate identifier value to each of the records assigned to one of the blocks such that the final surrogate identifier values in each block are uniformly distributed;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.



.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."





CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        1/26/2022